DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	This Office Action is sent in response to Applicant’s communication received on 05/06/2022 for application number 17/109,813. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Preliminary Amendments
3.	The preliminary amendments filed 12/02/2020 has been entered and made of record.

4.	This application has pending claim(s) 19-35.

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to context-sensitive, automatic direct white balancing for surgical microscopes.
Prior art was found for the claims as follows:
Re. Claim 19, Douglas et al., [US Pub. No.:2015/0065803 A1] discloses a computer-implemented method for context-sensitive white balancing [automatic white balance calibrator however it has to optical paths using otoscopic sensor|0409] for a stereomicroscope [Stereomicroscope |0407-0410], the method comprising: recording a first digital image by way of a first camera in a first optical path of the stereomicroscope [first image using a first optical path| 0407];
recording a second digital image by way of a second camera in a second optical path of the stereomicroscope [second image using a second optical path |0407];
Specifically Douglas at Fig. 53 and Para 0409 discloses an illumination source and image sensor are integrated together and using software to measure the temperature of that sample light source, which would always appear in the same region of the recorded image, and adjust white balance accordingly.
determining, by means of a trained machine learning system, the context identified in the images [machine learned model is applied to images to determine if the one or more regions are deeper |Claims 8 and 9]; 
Maguire et al., [US Pub. No.: 2016/0104284 A1 ] discloses: a calibration server for a camera module. The method can include: receiving, by the computing server, a first training image taken by the camera module in a mobile device and a corresponding image-context attribute from the mobile device; aggregating, by the computing device, the first training image into a set of contextually similar images based on the image-context attribute; computing a calibration parameter model based on the set of contextually similar images utilizing dimension reduction statistical analysis; and scheduling to update the calibration parameter model to configure an image processor to adjust a raw photograph of the camera module according to the calibration parameter model. 

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…and determining, by means of the trained machine learning system, camera parameters suitable for controlling color channels of the first and second cameras for white balancing, 
wherein the machine learning system is represented by a network comprising a first pipeline and a second pipeline, wherein the first pipeline performs a processing of the first digital image, wherein the second pipeline performs a processing of the second digital image, wherein the first pipeline is trained to determine the identified context of the first digital image and wherein the second pipeline is trained to determine the identified context of the second digital image independently of the identified context of the first image.”

This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

8.	Claims 19-35 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488